PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of
LEINWEBER, DIRK, et al.
Application No.: 15/038,668
Filed:  May 23, 2016
Attorney Docket No.:  2014DE401-US-PCT 
:
:
:     DECISION ON PETITION
:
:




This is a decision on the petition under 37 CFR 1.137(a), filed January 04, 2021, to revive the above named application.

The petition under 37 CFR 1.137(a) to revive the application is GRANTED.

The present petition filed satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the required inventor’s oath or declaration for each named inventor on September 15, 2020; (2) the petition fee set forth in 37 CFR 1.17(m) of $2,100; and (3) a proper statement of unintentional delay. Accordingly, the petition under 37 CFR 1.137(a) to revive the application is granted. The gap in prosecution is being closed by this decision and the application is restored to pending status.

This application is being referred to the Office of Data Management for further processing.

Telephone inquiries concerning this decision may be directed to Petitions Examiner Jason Olson at (571) 272-7560.

Telephone inquiries related to processing as a patent should be directed to (571) 272-4200.



/Dale A. Hall/Paralegal Specialist, OPET